Citation Nr: 1229108	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability, to include spondylosis of the lumbosacral spine with lumbar strain.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder (claimed as a nervous condition).

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for hammertoes of both feet.

6.  Entitlement to service connection for arthritis of the right great toe.

7.  Entitlement to service connection for obesity.

(The issues of entitlement to an effective date prior to August 31, 2010, for the grant of service connection for coronary artery disease and entitlement to a total disability rating based on individual unemployability prior to August 31, 2010 are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion 
	

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board initially notes that an April 2012 internal RO memorandum indicated that The American Legion had verbally stated to an RO representative that it had a policy of not representing a veteran in cases involving dual representation; however, there was no formal motion for withdrawal of representation made either prior or subsequent to certification of the matter to the Board.  As such, the Board considers The American Legion the current representative of the Veteran as to the above issues.  See 38 C.F.R. § 20.608 (2011).

The November 2002 rating decision declined reopening the claims for a low back disability, hypertension, and a nervous condition finding no new and material evidence had been submitted.  To the extent that any subsequent adjudicative actions reopened any of the claims and denied them on the merits, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issues on appeal have been characterized as shown above.

The Veteran had a videoconference hearing before the undersigned in June 2012.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hammertoes, gout, arthritis of the right great toe, and obesity and to reopen his claims for entitlement to service connection for a low back disability, hypertension, and a nervous condition.  After a thorough review of the Veteran's claims file, the Board has determined that the claims must be remanded.

With respect to the Veteran's request to reopen his claims for entitlement to service connection for a low back disability, hypertension, and a nervous condition, the Board notes that in March 2006 the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that case, the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  

In this case, the Veteran was provided notice in October 2001 indicating that his claims had previously had been denied and that to reopen the claims new and material evidence would need to be submitted and discussed the types of evidence that could constitute such evidence.  The notice, however, failed to provide a general explanation of what constitutes "new" and "material" evidence or provide the bases of the Veteran's prior denial.  Accordingly, the notice is not VCAA compliant as defined in Kent.  Thus, the Veteran must be provided with proper VCAA notice with respect to those issues.
 
As to all the above listed issues, VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The claims file includes a March 1999 determination by the Social Security Administration (SSA), which indicated that the Veteran claimed to be unable to work due to conditions that included coronary artery disease, diabetes mellitus, hypertension, obesity, gout, bad vision, bad teeth, and the side effects of medications for his ailments.  The determination specifically references multiple medical records dealing with multiple of the Veteran's above claimed disabilities.  In addition, the Veteran has indicated on other occasions that his SSA benefits were granted due to some or all of the above claimed disabilities.  

Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that the Veteran's statement and the March 1999 SSA determination suggests that SSA records would be relevant in determining the above claims.  As such, a remand is required to afford the RO the opportunity to seek these records.

Finally, the RO/AMC should take the opportunity to associate with the claims file all VA treatment records from November 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent proper VCAA notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 with respect to his request to reopen a previously disallowed claims for service connection for a low back disability, hypertension, and a nervous condition.  The VCAA notice letter should address the bases for the prior final denial and notify the Veteran of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice should provide an explanation of the meaning of both "new" and "material" evidence.  The Veteran and his representative should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  Obtain all medical records and hospitalization records for the Veteran's conditions from all appropriate VA facilities from November 2011 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

3.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the Veteran's claims.  All applicable laws and regulations should be considered.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


